Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Calvin Scott Wedington appeals the district court’s order dismissing his civil action as frivolous. On appeal, we confine our review to the issues raised in the Appellant’s brief. See 4th Cir. R. 34(b). Because Wedington’s informal brief does not challenge the basis for the district court’s disposition, Wedington has forfeited appellate review of the court’s order. Accordingly, although we grant leave to proceed in forma pauperis, we affirm the district court’s judgment. We deny Wed-ington’s motion to appoint counsel and dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.

AFFIRMED.